Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closed space” between the tire and the rim of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is nothing in the specification providing an adequate description of the control component to understand what this component is. Further, there is nothing in the specification describing how the spoke structure attaches to “walls of the tire.” Walls of a tire are sidewalls and the spoke is extending to the bottom face of the tire. There is nothing in the specification providing an adequate description of the sensor with respect to how it is sensing the air sac when it is removed from the air sac as evident from the figure and how it senses air in the tire when the sensor is remote from the tire. Further, there is nothing that conveys how the sensor is powered, nor the control component. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the specification providing for the sensor conducting a calculation of tension of the tire with the sensor being located remote from the tire and the air sac.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the specification providing for the structure involved in regulating a pressure of the air sac. The mere blanket statement of the control component regulating without any additional explanation does not render an adequate description. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the specification providing structure that limits the maximal level of upward movement of the rods. The 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the specification providing for a closed space between the tire and the rim. The tire is not shown in any manner other than a circular line apparently spaced radially from the rim according to the drawing. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 5, the sensor is disclosed to be around the air sac (see claim 1), with the drawings suggesting that “around” means merely nearby. As a result, the specification fails to provide any direction as to sensing the pressure within the air sac with the sensor not being in the air sac. Further, obviously, the sensor is not in the tire either. The state of the art provides for sensors sensing through various means conditions that the sensor is exposed to, but that is not the case here because the conditions that the sensor is sensing is external to the air sac and the tire. Therefore, it is not predictable how the sensor senses pressure of objects that the sensor is external to without any additional explanation or structure provided therein. The additional structure of explanation to effectively enable the sensor to communicate with the air sac and the tire provides numerous examples of experimentation required to figures out how such can be done particularly with the air sac maintaining a closed system of pressure therein complicating structure communicating therewith external to the closed system.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 6, the control component, which is merely depicted as a box, somehow regulates the pressure of the air sac despite such being remote to the air sac by being recited as “around” with the drawings showing the component remote from the air sac. As a result, the specification fails to provide any direction as to regulating the pressure with the sensor not being in the air sac. The state of the art provides for components that regulate pressure such as valves, relief valves, and additional reservoirs or accumulators. However, nothing is provided here and one is to guess how such works therefore prod through extensive experimentation to determine how a control component remote to the air sac regulates air pressure. Therefore, it is not predictable how the control component remote to the air sac regulates air pressure without any additional explanation or structure provided therein. The extent of experimentation increases particularly with the air sac maintaining a closed system of pressure therein complicating structure communicating therewith external to the closed system such as the control component that regulates the pressure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the “walls of the air sac” are exactly so as to define the metes and bounds of the claim. The claim will be interpreted to mean the outer peripheral surface. However, this is questionable because there is only one such surface, yet a plurality of walls are recited. 
Claim 1 is indefinite because it is not clear whether “around” is meant to mean nearby or on all sides of. These two definitions are completely different so the claim is indefinitely vague. The typical definition would mean on all sides of, but that is not what the figure provides. 
Claim 1 is indefinite because “the transversely curved tire” lacks antecedent basis in the claims. 
Claim 2 is indefinite because “the vehicle” lacks antecedent basis in the claims. 
Claim 2 is indefinite because it is not clear whether the “curved plates at both ends” includes multiple plates at each end or a single plate at each end. 
Claim 3 is indefinite because it is not clear what “appropriate” as used twice in the claim means with respect to defining the metes and bounds of the claim. 
Claim 4 is indefinite because “the loaded rods” lacks antecedent basis in the claims. 
Claim 4 is indefinite because “the vehicle” lacks antecedent basis in the claims. 
Claim 4 is indefinite because it is not clear whether “a plurality of spoke structure” is the same spoke structure of claim 1 or separate and apart therefrom. 
Claim 4 is indefinite because it is not clear what “whole walls of the tire means” so the metes and bounds of the claim cannot be determined. 
Claim 5 is indefinite because “the vehicle” lacks antecedent basis in the claims. 
Claim 7 is indefinite because it is not clear whether “a rim” is the same rim set forth in claim 1 or separate and apart therefrom. 
Claim 7 is indefinite because it is not clear what “appropriate” as used in the claim means with respect to defining the metes and bounds of the claim. 
Claim 7 is indefinite because “the vehicle” lacks antecedent basis in the claims. 
Claim 8 is indefinite because the term “all types” is indefinitely vague. 
Claim 8 is indefinite because “the flanges” lacks antecedent basis in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1249438 to McCaffrey in view of US Patent Application Publication 20170349003 to Joso et a. (“Joso”).
Regarding claim 1, as best understood, McCaffrey discloses all of the features recited therein, namely an air sac 14 (i.e. reservoir), spokes extending therefrom, tire 2, and a control component (e.g. valve 47) but does not disclose a sensor around the air sac. Joso discloses a sensor associated with the hub that enables dynamic control of spoke lengths (see Abstract). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the efficiency of the air sac (e.g. see [0007]).
Regarding claim 2, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 wherein the spokes are metallic or non-metallic (i.e. this is a non-limiting limitation), the spokes have curved plates at both ends (as evident from Fig. 2 showing the inner end and Fig. 2 showing the outer end).
Regarding claim 4, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 wherein a plurality of spoke structure of the rods connecting between the walls of the air sac and the tire, which transfers pressure from the loaded rods to other rods, and distributes the load of the vehicle from the ground contact area of the tire to whole walls of the tire (as evident from Fig. 1, 2).
Regarding claim 6, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 wherein the control component 47 regulates a pressure of the air sac (i.e. as being a relief valve) which affects the tension of the tire and the ground contacting area of the tire (as evident from Fig. 1). 
Regarding claim 7, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 wherein a rim of the wheel keeps an appropriate distance from the tire (at least in the axial center of the rim as evident from Fig. 2) to limit the maximal level of upward movement of the rods, and supports the load of the vehicle if the tire is overloaded or the rods lose their function (as evident from Fig. 1, 2).
Regarding claim 8, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 wherein the tire is made of elastomers with all types of reinforcing materials, and is formed as transversely curved shape with its bead of the tire fixed to the flanges of the rim of the wheel, which makes a closed space between the tire and the rim of the wheel (as evident from Fig. 2 and see pg. 2, line 34).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Joso in further view of US Patent Application Publication 20130342001 to Imamiya et al. (“Imamiya”).
Regarding claim 3, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 but does not provide for a rubber air sac. Imamiya discloses a rubber air suspension chamber (see [0054]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the resiliency of the tire by using a rubber material. Examiner does not afford . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Joso in further view of US Patent Application Publication 20190131687 to Fenkanyn et al. (“Fenkanyn”).

Regarding claim 5, as best understood, McCaffrey in view of Joso discloses the tire of claim 1 but does not disclose a sensor detecting a tension of the tire. Fenkanyn discloses such (see [0024]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of monitoring the condition of the tire therein enhancing rider safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617